PER CURIAM.
By petition for writ of certiorari petitioner seeks to review an order of the *694circuit court affirming her conviction by a municipal court for the alleged offenses of careless driving and driving while under the influence of intoxicants to the extent that her normal faculties were impaired.
Our consideration of the record leads us to conclude the petition is without merit.
The petition for writ of certiorari is denied.
CROSS, C. J., McCAIN J., and MCDONALD, PARKER LEE, Associate Judge, concur.